UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6703


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES HARRISON SINGLETARY,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:98-cr-00240-CMC-1; 4:11-cv-70039-CMC)


Submitted:   September 13, 2011            Decided:   October 4, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Harrison Singletary, Appellant Pro Se.     Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Harrison Singletary seeks to appeal the district

court’s     order    dismissing        his   28    U.S.C.A.       § 2255      (West    Supp.

2011) motion as successive.               The order is not appealable unless

a    circuit     justice          or     judge      issues       a     certificate          of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies       this        standard        by     demonstrating             that

reasonable     jurists        would      find      that    the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief     on    procedural           grounds,       the       prisoner        must

demonstrate     both    that       the    dispositive          procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently         reviewed       the    record       and    conclude    that

Singletary has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented        in     the   materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3